Exhibit THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW.THIS WARRANT AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE PLEDGED, TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE PACIFIC BEACH BIOSCIENCES, INC. Warrant for the Purchase of Shares of Common Stock No. FOR VALUE RECEIVED, PACIFIC BEACH BIOSCIENCES, INC., a Delaware corporation (the “Company”), hereby certifies that Paramount BioCapital, Inc. (“Paramount”) or its permitted assigns is entitled to purchase from the Company, after determination of the Per Share Warrant Price (as defined below), up to and including 5:00 p.m. (Eastern Time) on the date that is the seventh (7th)anniversary of December 14, 2007 (to be referred to herein as the “Initial Closing Date” and the period following the Initial Closing Date up to and including the seven year anniversary of the Initial Closing Date to be referred to herein as the “Exercise Period”) that number of shares of Common Stock (as defined below), at the Per Share Warrant Price, equal to ten percent (10%) of the aggregate principal amount of the Bridge Notes sold in the Offering (less any amounts used to repay (i) any Future Advance Promissory Note or similar instrument between the Company and Paramount
